The opinion of the Court was delivered by
Huston, J.
The court were mistaken in striking off the judgment in this case and in the reason given for it. If there is any case in which a court can strike off a judgment, it must be a very special case, as of fraud or perjury, or of a judgment entered on a cancelled bond, or some such case, and then only where the facts are admitted or established on a trial. The court may open a judgment, or direct an issue to ascertain whether any thing is due, or direct an issue to decide who is entitled to the money, where that is disputed.
If a person shows or proves a right to land, he cannot be called upon to prove a negative and impossibility—if so, no man could .prove it, and no person could recover in ejectmeut.
That May Humphreys did not pay the taxes is evidence, sometimes, of negligence, and where there is an actual adverse possession, may be evidence of abandonment—but in a much stronger case, and one in which an adverse claimant had paid the taxes twenty years or more on a vacant lot, the plaintiff recovered on a title forty years old, there never having been any actual adverse possession. 4 Whart. 294.
The judgment must be restored, and if the defendants can lay any ground for it, the court of common pleas may direct an issue as to the right of May Humphreys to this money. There is not on this record any colour of reason why the defendants should not pay.it to whoever is the owner.